        Case 5:19-cv-06205-NC Document 1 Filed 09/30/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       King Eggroll Investment, Inc., a          Act; Unruh Civil Rights Act
14     California Corporation;
       Royal King Eggroll II, Inc., a
15     California Corporation; and Does 1-
       10,
16               Defendants.
17
18         Plaintiff Scott Johnson complains of King Eggroll Investment, Inc., a
19   California Corporation; Royal King Eggroll II, Inc., a California Corporation;
20   and Does 1-10 (“Defendants”), and alleges as follows:
21
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
24   level C-5 quadriplegic. He cannot walk and also has significant manual
25   dexterity impairments. He uses a wheelchair for mobility and has a specially
26   equipped van.
27     2. Defendant King Eggroll Investment, Inc. owned the real property
28   located at or about 1221 Story Rd., San Jose, California, between February


                                            1

     Complaint
        Case 5:19-cv-06205-NC Document 1 Filed 09/30/19 Page 2 of 7




 1   2019 and May 2019.
 2     3. Defendant King Eggroll Investment, Inc. owns the real property located
 3   at or about 1221 Story Rd., San Jose, California, currently.
 4     4. Defendant Royal King Eggroll II, Inc. owned King Eggroll located at or
 5   about 1221 Story Rd., San Jose, California, between February 2019 and May
 6   2019.
 7     5. Defendant Royal King Eggroll II, Inc. owns King Eggroll (“Restaurant”)
 8   located at or about 1221 Story Rd., San Jose, California, currently.
 9     6. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein,
14   including Does 1 through 10, inclusive, is responsible in some capacity for the
15   events herein alleged, or is a necessary party for obtaining appropriate relief.
16   Plaintiff will seek leave to amend when the true names, capacities,
17   connections, and responsibilities of the Defendants and Does 1 through 10,
18   inclusive, are ascertained.
19
20     JURISDICTION & VENUE:
21     7. The Court has subject matter jurisdiction over the action pursuant to 28
22   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
23   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
24     8. Pursuant to supplemental jurisdiction, an attendant and related cause
25   of action, arising from the same nucleus of operative facts and arising out of
26   the same transactions, is also brought under California’s Unruh Civil Rights
27   Act, which act expressly incorporates the Americans with Disabilities Act.
28     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                            2

     Complaint
        Case 5:19-cv-06205-NC Document 1 Filed 09/30/19 Page 3 of 7




 1   founded on the fact that the real property which is the subject of this action is
 2   located in this district and that Plaintiff's cause of action arose in this district.
 3
 4     FACTUAL ALLEGATIONS:
 5     10. Plaintiff went to the property to eat at the Restaurant in February 2019,
 6   April 2019 (twice) and May 2019 with the intention to avail himself of its
 7   goods, motivated in part to determine if the defendants comply with the
 8   disability access laws.
 9     11. The Restaurant is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
12   to provide accessible parking.
13     13. On information and belief the defendants currently fail to provide
14   accessible parking.
15     14. Plaintiff personally encountered these barriers.
16     15. By failing to provide accessible facilities, the defendants denied the
17   plaintiff full and equal access.
18     16. The lack of accessible facilities created difficulty and discomfort for the
19   Plaintiff.
20     17. The defendants have failed to maintain in working and useable
21   conditions those features required to provide ready access to persons with
22   disabilities.
23     18. The barriers identified above are easily removed without much
24   difficulty or expense. They are the types of barriers identified by the
25   Department of Justice as presumably readily achievable to remove and, in fact,
26   these barriers are readily achievable to remove. Moreover, there are numerous
27   alternative accommodations that could be made to provide a greater level of
28   access if complete removal were not achievable.


                                               3

     Complaint
        Case 5:19-cv-06205-NC Document 1 Filed 09/30/19 Page 4 of 7




 1     19. Plaintiff will return to the Restaurant to avail himself of its goods and to
 2   determine compliance with the disability access laws once it is represented to
 3   him that the Restaurant and its facilities are accessible. Plaintiff is currently
 4   deterred from doing so because of his knowledge of the existing barriers and
 5   his uncertainty about the existence of yet other barriers on the site. If the
 6   barriers are not removed, the plaintiff will face unlawful and discriminatory
 7   barriers again.
 8     20. Given the obvious and blatant nature of the barriers and violations
 9   alleged herein, the plaintiff alleges, on information and belief, that there are
10   other violations and barriers on the site that relate to his disability. Plaintiff will
11   amend the complaint, to provide proper notice regarding the scope of this
12   lawsuit, once he conducts a site inspection. However, please be on notice that
13   the plaintiff seeks to have all barriers related to his disability remedied. See
14   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
15   encounters one barrier at a site, he can sue to have all barriers that relate to his
16   disability removed regardless of whether he personally encountered them).
17
18   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
19   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
20   Defendants.) (42 U.S.C. section 12101, et seq.)
21     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint.
24     22. Under the ADA, it is an act of discrimination to fail to ensure that the
25   privileges, advantages, accommodations, facilities, goods and services of any
26   place of public accommodation is offered on a full and equal basis by anyone
27   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
28   § 12182(a). Discrimination is defined, inter alia, as follows:


                                               4

     Complaint
        Case 5:19-cv-06205-NC Document 1 Filed 09/30/19 Page 5 of 7




 1            a. A failure to make reasonable modifications in policies, practices,
 2                or procedures, when such modifications are necessary to afford
 3                goods,    services,    facilities,   privileges,      advantages,   or
 4                accommodations to individuals with disabilities, unless the
 5                accommodation would work a fundamental alteration of those
 6                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 7            b. A failure to remove architectural barriers where such removal is
 8                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 9                defined by reference to the ADA Standards.
10            c. A failure to make alterations in such a manner that, to the
11                maximum extent feasible, the altered portions of the facility are
12                readily accessible to and usable by individuals with disabilities,
13                including individuals who use wheelchairs or to ensure that, to the
14                maximum extent feasible, the path of travel to the altered area and
15                the bathrooms, telephones, and drinking fountains serving the
16                altered area, are readily accessible to and usable by individuals
17                with disabilities. 42 U.S.C. § 12183(a)(2).
18     23. When a business provides parking for its customers, it must provide
19   accessible parking.
20     24. Here, accessible parking has not been provided.
21     25. The Safe Harbor provisions of the 2010 Standards are not applicable
22   here because the conditions challenged in this lawsuit do not comply with the
23   1991 Standards.
24     26. A public accommodation must maintain in operable working condition
25   those features of its facilities and equipment that are required to be readily
26   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
27     27. Here, the failure to ensure that the accessible facilities were available
28   and ready to be used by the plaintiff is a violation of the law.


                                             5

     Complaint
         Case 5:19-cv-06205-NC Document 1 Filed 09/30/19 Page 6 of 7




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      28. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      29. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      30. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21      32. Although the plaintiff was markedly frustrated by facing discriminatory
22   barriers, even manifesting itself with minor and fleeting physical symptoms,
23   the plaintiff does not value this very modest physical personal injury greater
24   than the amount of the statutory damages.
25
26
27
28


                                              6

     Complaint
        Case 5:19-cv-06205-NC Document 1 Filed 09/30/19 Page 7 of 7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: September 27, 2019        CENTER FOR DISABILITY ACCESS
14
                                      By:
15
16
                                      ____________________________________

17
                                             Amanda Seabock, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
